Appeal by the defendant from a judgment of the Supreme Court, Kings County (Starkey, J.), rendered February 19, 2003, convicting him of assault in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s challenge to certain remarks made by the prosecutor on summation is unpreserved for appellate review, as he failed to object to the remarks (see CPL 470.05 [2]). In any event, the argument is without merit. The prosecutor’s remarks constituted fair comment on the trial evidence, and the court’s jury instruction regarding the limited purposes for which the Molineux evidence (see People v Molineux, 168 NY 264 [1901]) could be used obviated any undue prejudice to the defendant (see People v Brown, 272 AD2d 338, 339 [2000]; People v Howe, 292 AD2d 542 [2002]; People v Armonte, 287 AD2d 645 [2001]).
The defendant’s remaining contentions either are unpreserved for appellate review or without merit. Smith, J.P., Adams, Crane and Skelos, JJ., concur.